Citation Nr: 0608017
Decision Date: 03/20/06	Archive Date: 06/16/06

DOCKET NO. 99-24 072                        DATE MAR 20 2006


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for acne vulgaris of the face and back prior to August 30, 2002.

2. Entitlement to a disability rating in excess of 30 percent for acne vulgaris of the face and back on and after August 30, 2002.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran had active service from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. In that decision, the RO, in part, denied a disability rating greater than 10 percent for acne vulgaris of the face and back and it also denied a compensable evaluation for the left finger disability.

In February 2001, the Board remanded the claim for the purpose of additional development. Specifically, the Board noted that the Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000), had been enacted and that the claim needed to be reviewed in accordance with this law. The Board also asked that additional medical documents be obtained and that the veteran undergo additional medical testing. The appeal has since been returned to the Board for further appellate review.

In August 2004, the Board disposed of the issue of entitlement to a compensable evaluation for the left finger disability and remanded the issue of entitlement to an increased rating for acne for another examination to include consideration of recent changes in the regulations pertaining to skin disabilities.

In August 2005, the RO granted a 30 percent rating for the veteran's acne disability effective August 30, 2002 and continued a 10 percent rating for this disorder prior to August 30, 2002. As this increased rating does not constitute a full grant of all benefits possible for the veteran's acne, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for acne is still

- 2 



pending. See AB v. Brown, 6 Vet. App. 35 (1993). Because the increased rating was not effective to the date of the claim, the Board has recharacterized the issues to reflect the ratings currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

After review of the evidence, the Board finds that further development is necessary. Following the Board's August 2004 remand, a VA examination was conducted in June 2005, with specific remand instructions that were sent to the RO. A review of this examination reveals that it is noncompliant with the Board's remand and therefore inadequate for the purpose of determining whether an increased rating for the veteran's skin disability is warranted. Specifically the examiner noted that neither the claims file nor the old and new skin regulations were provided for review as per the Board's remand instructions. Because there was no claims file available for review, the examiner pointed out that he was unable to address certain questions set forth by the Board in its remand instructions. Furthermore, the examination was conducted when the acne was not in an active phase and the remand requested that the examination be conducted during an active phase. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) provides a broader VA obligation to obtain relevant records and advise a claimant of the status of those efforts, and an enhanced requirement to provide a VA medical examination or obtain a medical opinion in cases where such a procedure is necessary to make a decision on a claim. The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Therefore, under the holding in Stegall, this case must be remanded again to ensure full compliance with the provisions of the VCAA.

- 3 



Accordingly, the case is REMANDED for the following action:

1. The AMC should arrange for an examination of the veteran for the purpose of ascertaining the current severity of the veteran's acne vulgaris of the face and back. The claims folder should be made available to the examiner for review before the examination. The examination report should consider all findings necessary to evaluate the claim under both the old and new regulations pertaining to skin disorders. The AMC must provide to the examiner copies of both the old and new regulations relating to the veteran's skin disability. In particular the revised criteria for Diagnostic Codes 7828, 7800 and 7801 should be reviewed with care by the examiner. Any indicated studies or laboratory evaluations, and color unretouched photos of all impacted areas, should be conducted. The examiner should describe the extent and exposure of the affected areas, which should be identified. If possible, the number of lesions and/or scars should be stated, the areas affected, to include the areas below the head and neck should be measured via square inches or centimeters. For any head or neck involvement, the examiner should describe the areas affected and should note the number of characteristics of disfigurement, if any, caused by the acne, using Diagnostic Code 7800 as reference. The examination should be scheduled when the veteran's acne vulgaris is in an active phase. See Ardison v. Brown, 6 Vet. App. 405, 406 (1994). The skin examiner should provide a history of the skin disorder, including the frequency and extent of any outbreaks. The results proffered by the examiner must reference the complete claims folders and any

- 4



inconsistent past diagnoses given. Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

2. The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the report of examination. If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2005); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the VBA AMC should readjudicate the veteran's claim. If the benefit sought on appeal remains denied, the veteran should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all  pertinent regulations.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified; however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).	.

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 6




